CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Transition 2015 Fund, Oppenheimer Transition 2020 Fund, and Oppenheimer Transition 2025 Fund: We consent to the incorporation by reference of our reports on the financial statements of Oppenheimer Transition 2015 Fund, Oppenheimer Transition 2020 Fund, and Oppenheimer Transition 2025 Fund dated April 19, 2012, included herein the Combined Prospectus/Proxy Statement and in the Statement of Additional Information to Combined Prospectus/Proxy Statement, which are part of this Registration Statement on Form N-14 of Moderate Investor Fund (a separate series of Oppenheimer Portfolio Series). /s/ KPMG LLP KPMG LLP Denver, Colorado June 21, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Portfolio Series: We consent to the incorporation by reference in the registration statement on Form N-14 of Moderate Investor Fund (a separate series of Oppenheimer Portfolio Series) of our report on the financial statements dated March 16, 2012, included herein the Combined Prospectus/Proxy Statement and in the Statement of Additional Information to Combined Prospectus/Proxy Statement, which are part of such Registration Statement. /s/ KPMG LLP KPMG LLP Denver, Colorado June 21, 2012
